Exhibit 10.9.3

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

 

 

 

Amendment

 

No. SG021306.S.025.S.001.A.001

 

between

 

AT&T Services, Inc.

and

 

Synchronoss Technologies, Inc.

 

 

 

 





--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

AMENDMENT NO. 1

TO

ORDER NO. SG021306.S.025.S.001

 

 

After all Parties have signed, this Amendment No. 1 (the “Amendment”) is made
effective as of the last date signed by a Party (“Amendment No. 1 Effective
Date”) and is between Synchronoss Technologies, Inc., a Delaware corporation
(“Supplier”), and AT&T Services, Inc., a Delaware corporation (“AT&T”), each of
which may be referred to in the singular as a “Party” or in the plural as the
“Parties”.

 

WITNESSETH

 

WHEREAS, Supplier and AT&T entered into Order No. SG021306.S.025.S.001 on August
1, 2013 (the “Order”); and

 

WHEREAS, Supplier and AT&T desire to amend and restate the Order as hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:

 

Preliminary Statement

 

The Parties wish to amend and restate the Order, among other things, in order
to:

 

1.     Amend Section 2, Duration of Order, to extend the term of the Order to
July 31, 2018.

2.     Amend Subsections 3.1, Background and Scope, 3.3, Key Tasks and
Deliverables, and 3.4, Supplier Responsibilities, of the Order to remove the
provision of IT Professional Services.

3.     Amend Subsection 5.2, Offshore Location(s), to reference Appendix K of
the Master Agreement for the current, approved Offshore Location listing and
remove references to specific Offshore Locations from the Order.

4.     Amend Section 6, Fees & Payment Terms, to update references to the
appropriate sections of the Master Agreement.

5.     Amend Appendix A, Managed Services Pricing and Termination Provisions, to
remove Section 3, IT Professional Services Fees.

6.     Amend Appendix A, Managed Services Pricing and Termination Provisions, to
add Exhibit P-2, Work Category Rate Chart.

7.     Amend Appendix B, Performance Metrics, Discounts and Bonuses, to update
the Customer Order Processing Automation Rate table in Section 4, Automation
Rates, SLAs and Remedies for Customer Orders, Subsection 2, Measurements and
Reports.

8.     Accordingly, the Parties hereby amend and restate the Order as set forth
in Exhibit 1 attached hereto (the “Amended and Restated Order”) and agree the
previous Order dated August 1, 2013 is superseded by the Amended and Restated
Order as of the Amendment No. 1 Effective Date.  Such Amended and Restated Order
shall not be deemed a new Order issued after the effective date of





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

2

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

Amendment No. 12 to Agreement No. SG021306 (along with all other amendments
collectively, the “Master Agreement”).

 

 

9.    Original signatures transmitted and received via facsimile or other
electronic transmission of a scanned document, (e.g., .pdf or similar format)
are true and valid signatures for all purposes hereunder and shall bind the
Parties to the same extent as that of an original signature.  This Amendment may
be executed in multiple counterparts, each of which shall be deemed to
constitute an original but all of which together shall constitute only one
document.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to the Order to be
executed, as of the Amendment No. 1 Effective Date.

 

Synchronoss Technologies, Inc.

    

AT&T Services, Inc.

 

 

 

By:

 

 

By:

 

 

 

 

Printed Name: Stephen Waldis

 

Printed Name: John M. Braly, C.P.M.

 

 

 

Title: Chief Executive Officer

 

Title: Sr. Contract Manager – Global Supply Chain

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 



Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

3

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

 

Exhibit 1

Amended and Restated

 

Order

 

No. SG021306.S.025.S.001

 

Between

 

Synchronoss Technologies, Inc.

 

And

 

AT&T Services, Inc.

 

 

 



Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

4

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

Order

This amended and restated Order No. SG021306.S.025.S.001 (the “Amended and
Restated Order”) is by and between Synchronoss Technologies, Inc., a Delaware
corporation (“Supplier”) and AT&T Services, Inc., a Delaware corporation
(“AT&T”), each of which may be referred to in the singular as “Party” or in the
plural as “Parties,” and shall be governed pursuant to the terms and conditions
of that certain Subordinate Material and Services Agreement No. SG021306.S.025
dated August 1, 2013, as amended and restated (the “Amended and Restated
Agreement”) between Supplier and AT&T, which by this reference are incorporated
as if fully set forth herein.  Unless otherwise stated in this Amended and
Restated Order, all terms defined in the Amended and Restated Agreement shall
have the same meaning in this Amended and Restated Order.  Any terms and
conditions in this Amended and Restated Order that modify, vary from or are
inconsistent with the terms and conditions of the Amended and Restated Agreement
shall apply to this Amended and Restated Order only.  If there is an
inconsistency or conflict between the terms and conditions of this Amended and
Restated Order and the Amended and Restated Agreement, the terms of this Amended
and Restated Order shall control with respect to the subject matter of this
Amended and Restated Order.

 

1.            Definitions:

Terms not defined herein shall have the meaning assigned in the Amended and
Restated Agreement or Master Agreement.

 

 

 

Term

Definition

Automation Report

For Customer Orders in a Customer Order Class that is Automation Eligible, the
report shows the (a) total number of Customer Orders of such Order Class
Completed in such **** that were Automated Orders in a given ****, (b) the total
number of Customer Orders of in such order Class Completed in such month and (c)
the percentage of such Customer Orders that were Automated Orders.

Automation Eligible

Customer Order Classes where the process requirements for such Customer Order
Class that are configured in the ASP Solution support Completion of as Automated
Orders if a Fallout condition is not encountered (ie: excluding Customer Orders
that will, by the configured process, always encounter a Fallout condition).

Automation Rate

For a given period and Order Class, ****.

Business Rule Fallout

Any Fallout that occurs as an intended result of a configured business rule or
process in the workflow of the ASP Solution that, when a Customer Order
satisfies the criteria of such rule, is directed to a queue for Manual
Transaction Processing or intervention by an Agent.

Expected Automation Rate

Means the minimum expected Automation Rate for a given Order Class for any given
month of the Term mutually agreed upon by the Parties in accordance with
Appendix B, Section 3.2.1 and 3.2.2  

Fallout

A condition that occurs when a Customer Order ****

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

5

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

 

 

 

Term

Definition

 

****.  (NOTE:  a Contact that is not a result of (or in response to) Fallout
does not change the status of classification as an Automated Order -  such a
status request call by a Subsciber on an Customer Order that flowed through
without manual  intervention)

Customer Order Class

A group of Customer Orders of a similar type or nature for a given Channel for
reporing, tracking and management purposes.

Special Event

Shall have the meaning set forth in Section 4.6b of the Amended and Restated
Agreement.

Special Event Period

The time interval for a Special Event.

 

2.            Duration of Amended and Restated Order:

After all Parties have signed, this Amended and Restated Order shall be
effective on August 1, 2013 (the “Effective Date”) and shall continue until July
31, 2018 unless earlier terminated as set forth herein (the “Term”).   The Term
of the Amended and Restated Order shall automatically renew for **** (the
“Renewal Term”) unless AT&T provides Supplier with written notice of AT&T’s
intent not to renew at least **** prior to the end of the Term, provided,
however, in the event that Supplier fails to provide AT&T with notice of the
pending auto renewal at least **** from the date of conclusion of the Term (but
not longer than **** from the conclusion of the Term), notwithstanding anything
to the contrary, AT&T shall be permitted to terminate the Amended and Restated
Order during such Renewal Term upon **** prior notice without any ****.  

 

3.            Description of Material and/or Services:

3.1          Background and Scope

The scope of this Amended and Restated Order is to define the work activities,
pricing, forecasting process, performance metrics and associated incentive
credits and remedies associated with the Services performed by Supplier for
AT&T eCommerce.

During the Term, Supplier shall provide its ASP Solution as a Supplier hosted,
managed Service.  The ASP Solution supports a streamline of the back office
management process relating to the sale of telecommunications services by AT&T
eCommerce, improved cycle times for such sales, intended to reduce the AT&T cost
per Customer to perform such processes or tasks related to a Customer Order.

Supplier shall provide (as set forth in this Amended and Restated Order):

a.  The process, tools and organizations that support AT&T eCommerce Transaction
management.  Transaction management includes, but is not limited to:

i.      Automated Customer Order processing through the Order Gateway;

ii.      Customer Care Support; and

iii.     Manual Transaction Processing; 

b.    Operational metrics and executive reporting set forth herein; and 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

6

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

c.     The ASP Solution configuration management, hosting and Tier 1-3 support
(to designated AT&T IT staff) of the Order Gateway, Workflow Manager, Reporting
Platform,  Integrated IVR Solution, and Email Manager.

3.2          Services and/or Specifications

Supplier shall perform the following Services under this Amended and Restated
Order:

a.     Supplier is responsible for providing AT&T eCommerce with access to the
ASP Solution, Manual Transaction Processing, and Customer Care Support
(collectively, the “Managed Services”) specific to the Business Mobility
Customer Care Channel, as specified in this Amended and Restated
Order.  Supplier will provide the Managed Services required for processing
Customer Orders, including Manual Transaction Processing and Customer Care
Support assigned to the OMC. Supplier will provide the required staff of Agents,
subject matter experts and managers (collectively, “Supplier Resources”), and
access to the ASP Solution to handle the work items, all in accordance with the
Amended and Restated Agreement and this Amended and Restated Order;

b.     Subject to any Exclusions (defined in Section 1.3 of Appendix B),
Supplier shall provide the Services in accordance with the Service Level
Performance Metrics set forth in Appendix B of this Amended and Restated Order;

c.     Subject to any Exclusions, for breach of any agreed Service Level
Performance Metrics in any ****, Supplier shall provide to AT&T service level
credits to be applied to Supplier’s invoices as set out under Appendix B of this
Amended and Restated Order;

d.     For exceeding certain agreed Service Level Performance Metrics in any
****, Supplier shall invoice AT&T for service level debits to be applied to
Supplier’s invoices as set out under Appendix B of this Amended and Restated
Order; and

e.     Additional Services may be added to this Amended and Restated Order upon
execution of an amendment in writing, signed by authorized representatives of
the Parties.

3.3           Key Tasks and Deliverables

Supplier represents and warrants that its Services shall conform to the
requirements contained in this Amended and Restated Order and shall be performed
in a professional, workman-like and timely manner. 

The table below outlines the key tasks to be performed and deliverables to be
provided by Supplier.  Deliverables shall meet all mutually agreed-upon
requirements and specifications by the Parties.

 

 

 

Tasks

Deliverables

a.Automated Order Processing using the ASP Solution

As set forth in Appendices A & B

b.Customer Care Support

As set forth in Appendices A & B

c.Manual Transaction Processing

As set forth in Appendices A & B

d.Operational Metrics and Reporting

As set forth in Appendix B and Exhibit R-1 respectively

3.4           Supplier Responsibilities

In addition to Supplier performing the Services described in Section 3.2 and
providing the Deliverables defined in Section 3.3, and subject to AT&T meeting
its responsibilities under this Amended and Restated Order, Supplier shall
provide the following:

a.      Manage and direct all aspects of the Supplier Resources to perform
Services and provide the Deliverables defined by this Amended and Restated
Order;





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

7

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

b.      Provide adequately trained and otherwise qualified Supplier Resources in
accordance with ****, including any agreed upon requirements specific to the
**** Customer Care Channel, to create the Deliverables and provide Services, as
applicable, under this Amended and Restated Order;

c.      Provide personnel management of Supplier Resources, including required
training/orientation for any new resources that are added by Supplier;

d.      Subject to any Exclusions, meet all delivery dates agreed upon by the
Parties and the Performance Metrics as specified in Appendix B this Amended and
Restated Order;

e.      Provide, for Supplier Resources billed on a time and materials or FTE
basis, a suitable time reporting system for the collection of Supplier Resource
work times related to this Amended and Restated Order; and

f.      Timely response to open issues, problems and action items raised by
AT&T.

3.5          AT&T Responsibilities

AT&T will be responsible for the following, in addition to other obligations
under this Amended and Restated Agreement or the Amended and Restated Order:

a.      Management and direction of all AT&T team resources working in
relationship with Supplier on this Amended and Restated Order;

b.      Timely access to all AT&T subject matter experts that the
Parties determine are required to provide Services or complete Deliverables;

c.      Timely communication of all changes related to deliverables,
dependencies and requirements (including any changes to AT&T systems or
processes);

d.      Timely response to open issues, problems and action items raised by
Supplier; and

e.      Any content provided by AT&T. 

 

4.            Personnel to Perform the Services:

Supplier shall provide skilled and experienced resources to perform the Services
described in Section 3.2 and provide the Deliverables defined in Section 3.3.   

 

5.            Location:

5.1          Onshore Location(s):

Supplier’s U.S.-based resources shall provide the Services at its facilities
located at the addresses set forth below.  Additional sites located in the
United States may be added by Supplier upon written notice to AT&T.

****

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

8

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

5.2          Offshore Location(s):

Except for hosting, data backups and disaster recovery of Supplier’s ASP
Solution, which may not be provided from any Offshore Location, Supplier’s
offshore resources shall provide the Services described in Appendix K of the
Master Agreement at Supplier’s approved Offshore Locations as shown in Appendix
K of the Master Agreement.

Supplier may add other countries not previously approved by AT&T where Supplier
(or a Subcontractor) has additional offshore locations upon prior written
approval by AT&T Global Supply Chain of such additional country in accordance
with the requirements of Section 3.35 of the Master Agreement entitled Offshore
Work Permitted Under Specified Conditions If such approval is given, the Parties
shall amend Appendix K of the Master Agreement to add any new Offshore
Locations. In the event that Supplier transfers the Services provided under this
Amended and Restated Order from one approved physical location to another
existing approved Supplier physical location within the same country or to an
existing approved Supplier physical location in another previously approved
country as shown in Appendix K of the Master Agreement, Supplier shall provide
reasonable notice to AT&T of any such transfer.

Notwithstanding the foregoing and excluding any temporary transfer of Services
to (i) maintain business continuity or Service recovery in times of impairment
of Services provided under this Amended and Restated Order, (ii) provide support
for Special Events or (iii) meet agreed upon off-shore labor thresholds
permitted under Section 4.1 of Appendix B to the Amended and Restated Agreement,
Supplier shall require AT&T’s written prior approval for such transfer of
Services where (a) such existing Supplier center has failed to meet the same
Service Level Performance Metrics in the **** or in any given **** over the ****
or (b) such transfer is to a new physical location other than an existing
approved Supplier location.

The Parties agree to work in good faith to review and discuss the distribution
of Supplier’s resources performing Customer Care Support under this Amended and
Restated Order. 

Supplier shall abide by the provisions of Section 4.5 of the Master Agreement
entitled AT&T Supplier Information Security Requirements (SISR) and associated
Appendix O.

 

6.            Fees & Payment Terms:

6.1           Supplier shall perform the Services and provide the Deliverables
described in this Amended and Restated Order in accordance with the fee
structures provided in Appendix A of this Amended and Restated Order.

6.2           Supplier shall render invoices and all required supporting detail
to AT&T in accordance with Section 3.18 of the Master Agreement by not later
than the **** following the **** in which Services were provided.  Payment terms
are as set forth in Section 3.18 of the Master Agreement.

6.3          No travel and living expenses incurred by Supplier under this
Amended and Restated Order shall be reimbursed unless AT&T has provided prior
written approval for such expenses.

6.4           All travel and living expenses shall be in accordance with Section
4.9 of the Master Agreement entitled Reimbursable Expenses. 

6.5           Supplier shall separately invoice AT&T ****, in arrears, for any
travel and living expenses authorized (pre-approved) and such expenses will be
payable to Supplier in accordance with Section 3.18 of the Master Agreement.

 

7.            Invoices/Billing Information:

Invoices and billing information shall be issued **** in accordance with Section
3.18 of the Master Agreement and shall be sent to:

****

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

9

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

****

 

8.            Points of Contact:

Supplier agrees to respond to all changes to, interpretations of, additional
purchase requirements and any other matters related to the provisions contained
in this Amended and Restated Order by contacting AT&T’s representative below:

****

For project management and coordination of Services under this Amended and
Restated Order, the Supplier and AT&T contacts are provided below.

The AT&T project managers and/or points of contact shall be:

****

The Supplier project manager and/or point of contact shall be:

****

 

9.            Name of Affiliate Ordering Services:

AT&T Services, Inc.

 

10.           Transmission of Original Signatures and Executing Multiple
Counterparts

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document, (e.g., .pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the Parties to the
same extent as that of an original signature.  This Amended and Restated Order
may be executed in multiple counterparts, each of which shall be deemed to
constitute an original but all of which together shall constitute only one
document.

 

 



Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

10

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

Appendices

Appendix A – Managed Services Pricing and Termination Provisions

Supplier shall provide the Managed Services, including any applicable
deliverables set forth in the scope of such Services, for the following fees:

 

1.    Technology Fee 

1.1       Fees for the Use of the ASP Solution under this Amended and Restated
Order (Technology Fee) shall be as set forth in Section 1.0 of Appendix B of the
Amended and Restated Agreement.

1.2       Supplier shall invoice the Technology Fee to **** as set forth in
Section 7 of this Amended and Restated Order.

2.    Hosting Fee

2.1      Hosting Fees for the ASP Solution under this Amended and Restated Order
(Hosting Fee) shall be as set forth in Section 2.0 of Appendix B of the Amended
and Restated Agreement. 

2.2       Supplier shall invoice the Hosting Fee to **** as set forth in Section
7 of this Amended and Restated Order.

3.    Intentionally Deleted

4.    Customer Care Support and Manual Transaction Processing Fees

4.1      AT&T shall pay Supplier Customer Care Support and Manual Transaction
Processing fees as set forth in Section 4.0 of Appendix B of the Amended and
Restated Agreement. 

4.2       Supplier shall invoice such Fees to **** as set forth in Section 7 of
this Amended and Restated Order.

4.3      For programs where Transaction Pricing has been agreed upon, the
following provisions shall apply in addition to the terms in the Amended and
Restated Agreement:

i)      Forecasting – ****

ii)      ****    

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

11

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

  ****

iii)     ****

iv)     **** 

v)      ****  

vi)     ****

4.4    For programs where pricing is FTE based:

i)     “FTE Pricing” for Contacts or Manual Transaction Processing where a
Transaction Price does not apply or is not available shall be pursuant to
Section 4.3 of Appendix B of the Amended and Restated Agreement. 

ii)     In the event that Supplier invoices Manual Transaction Processing Fees
or Customer Care Support Fees based on the FTE Pricing methodology described in
this Section, Supplier shall provide detail at the time of its **** invoice that
substantiates **** billing for the number of pre-approved FTEs agreed to in the
FTE Staff Plan along with all Overtime **** authorized by AT&T, if any.  The
billing detail provided shall include the following information:

FTE Pricing – ****





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

12

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

 

 

 

 

 

Invoice Area/Program Name

Agent Name

AT&T UID

****

Area/Program 1

Agent 1
Agent 2
Agent 3

 

 

Area/Program 2

Agent 4
Agent 5
Agent 6

 

 

Area/Program 3

Agent 7
Agent 8

 

 

Totals

 

 

 

 

4.5     Supplier shall provide up to **** of continuation training (“CE
Training”) per Supplier Agent FTE who’s primary responsibility is support of
Contacts (a “CSR”) for a given program per **** at no **** to AT&T provided that
materials and reasonable advance notice are provided by AT&T for such
training.  The use of CE Training **** must be preapproved by AT&T’s Vendor
Manager in writing.  CE Training **** may be used for sales training, coaching,
program updates, changes to **** Customer Care  program, software and system
updates and/or changes, scripting changes, or other topics related to the
Amended and Restated Order and the Services provided hereunder that AT&T
reasonably request.   Additional training for CSR performance improvement issues
on a given CSR (recursive training) shall be **** to AT&T and shall not count
toward the allocation for CE Training ****. Supplier must account for such CE
training in providing staffing in accordance with Section 4.3 i) above.  If this
training is not completed in a **** solely due to Supplier’s inability to meet
staff requirements reasonably anticipated to meet the volumes and volume
distributions in the Locked Forecast resulting in a shortfall of CSRs for such
****, such training scheduled for such period under the CE Training allotment
shall be completed in the following **** and such training will not be counted
towards following **** allotment of CE Training ****.  Except as set forth
herein, any unused allocation of such training may not be carried forward to
future **** or transferred between programs and no credits shall be provided for
any unused allocation.   

 

5.     Operations Management Support Fees

As part of this Amended and Restated Order, Supplier will provide AT&T with
Operations Management support.  The dedicated team will provide AT&T with the
following services:

Program Management:

Responsibilities include project management, business analysis, and functional
analysis to support new development, features and functionality. Additional
Program Management responsibilities include bringing new clients onto the ASP
Solution.

 

Operations Management:

Responsibilities include credit, activation, and order fulfillment, transaction
queue management, service level monitoring and reporting, staffing, IVR
management, training, and interacting with **** and **** and Care teams to
ensure seamless, high quality customer service for eCommerce customers.

With the exception of performance issues by a resource, which shall be addressed
in accordance with the terms of the Amended and Restated Agreement or as
otherwise set forth in Special Event or other written documentation agreed upon
by the Parties, adjustments to increase the resources must be communicated in
writing **** before the start of the next **** while **** advance notice is
required in writing

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

13

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

 

to terminate a resource per Section 6.5 below.  Resources requested to be added
shall be subject to resource availability. 

Table 5 below reflects the schedule and fee for each resource on the
**** Operations Management Team as of the Effective Date of the Amended and
Restated Order. 

Table 5: Operations Management Fee Schedule

 

 

 

Role

**** Rate Per
Resource

Data Analyst

****

All Other Roles

****

 

6.    Termination Provisions

6.1      Termination for Cause - If either Party breaches any provision of the
Amended and Restated Agreement and/or any Order supplemental thereto, and (i) if
the breach is one that by its nature could be cured, and such breach is not
cured within **** after the breaching Party receives written notice, or (ii) if
the breach is material and one that by its nature cannot be cured, then, in
addition to all other rights and remedies at law or in equity or otherwise, the
non-breaching Party shall have the right upon written notice to immediately
terminate the Amended and Restated Agreement and/or any such Order without any
obligation or liability.  Failure of the non-breaching Party to immediately
terminate the Amended and Restated Agreement and/or any such Order (x) following
a breach which continues longer than such cure period, provided such breach has
not been cured prior to the non-breaching Party’s providing notice of
termination, or (y) following a breach that cannot be cured or that constitutes
a violation of Laws shall not constitute a waiver of the non-breaching Party’s
rights to terminate; provided, however, if the non-breaching Party does not
exercise such termination right within **** of the date such right is triggered,
the non-breaching Party shall waive its right to terminate with respect to such
breach. 

6.2      Termination for Convenience of the ASP Solution – ****, during the Term
or Renewal Term, AT&T may at any time, for its own convenience and without
cause, by providing Supplier written notice of at least **** prior to the
effective date of the termination, terminate Supplier’s ASP Solution, provided
under this Amended and Restated Order, in whole.  In the event AT&T terminates
for convenience Supplier’s ASP Solution under this Amended and Restated Order in
whole, AT&T shall pay Supplier, as Supplier’s sole and exclusive remedy for
detriment resulting from AT&T’s termination, the price of such Work or Services
performed through the date of termination and a termination charge (provided
however, such termination shall not relieve AT&T of any obligations for any
minimums under the Amended and Restated Agreement).  The termination charge
shall be calculated as shown in the table below.

 

 

 

 

 

Period

Notification Date
On or After

Termination
Notice

Termination Charge

Term

****

****

****

6.3      Termination for Convenience of **** of the Transactions requiring
Manual Transaction Processing, Inbound Calls, Outbound Calls and Chats

a.     AT&T may at any time, for its own convenience and without cause, by
providing Supplier written notice, terminate **** of the volume in any month
during **** of the Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats (the “Threshold Percentage”), provided under
this Amended and Restated Order. 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

14

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

b.     In the event AT&T terminates Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats for convenience up to the
Threshold Percentage, and elects, solely at its discretion, to perform the work
itself or through its designated third party, AT&T shall notify Supplier via the
forecasting process (identified in Section 4.3 and 4.4 above) the actual
percentage of **** Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats AT&T intends to assume (or, if applicable, it
requests for a third party to assume).    Upon such election by AT&T, Supplier
shall have no responsibility for any such Customer Care Support or Transactions
requiring Manual Transaction Processing that AT&T elects to perform or have a
third party perform. 

c.     In the event AT&T elects for AT&T or other third party to perform such
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats for ****, Supplier will provide AT&T or its designated third
party employees and contractors who will be performing such Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound Calls and Chats
access to the Workflow Manager, Call Tracker, and Reporting Platform and any
other components of the ASP Solution and related Supplier system(s) access
solely to perform such Transactions requiring Manual Transaction Processing,
Inbound Calls, Outbound Calls and Chats for **** within **** after AT&T notifies
Supplier.  In addition, each employee or contractor of AT&T or such third party
who will access the ASP Solution or related Supplier system(s) shall agree in
writing to comply with Supplier’s information security requirements.  Supplier
will work with AT&T to ensure that the allocations of Transactions requiring
Manual Transaction Processing, Inbound Calls, Outbound Calls and Chats to be
processed by Supplier and to be processed by AT&T for **** are implemented as
mutually agreed by the Parties in accordance with this Amended and Restated
Order.   AT&T shall be responsible for the actions or inactions of such third
parties granted access to the ASP Solution.

d.     In the event that AT&T elects to increase the amount of its Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound Calls and Chats
processed by AT&T (or its subcontractors) for **** in accordance with this
Section, the Parties shall meet promptly to agree on a plan to initiate the
performance of such services by AT&T or its designated third party provider  to
complete such transition within **** (subject to any forecasting requirements or
minimums) unless the Parties mutually agree to a longer or shorter period.  AT&T
will be responsible for formally communicating to Supplier the percentage
allocation they are ultimately targeting to achieve in connection with the
transition of such Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats.  Supplier will then work with AT&T to implement
the identified allocation percentage in **** intervals, of **** (e.g., AT&T
communicates to Supplier they want to increase the percentage allocation by ****
in total.  Supplier will transition **** during the ****,  **** during the ****,
and the **** during the **** until the additional **** (original percentage) is
achieved).  Supplier shall provide reasonable assistance to AT&T in connection
with such transfer provided at no incremental fee except that if any
professional services for AT&T or such designated provider are required,
Supplier shall provide such reasonable professional services at Supplier’s rates
provided herein.  Any transition to AT&T or third party of Transactions
requiring Manual Transaction Processing, Inbound Calls, Outbound Calls and/or
Chats in accordance with this Section shall have no effect on the Technology
Fees or Hosting Fee provided above.

e.     In the event AT&T makes such election and exceeds the percentage of
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and/or Chats (where such overage was incidental or a good faith error in
estimation of volumes) set forth above in any ****, Supplier will not penalize
AT&T for any such overage and, in such case, the Parties will promptly upon
determining such overage, meet and negotiate in good faith a process to timely
move to compliance with the then applicable requirements and percentage of
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats AT&T should be handling pursuant to the terms of this Amended
and Restated Order.





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

15

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

6.4       Termination **** of the Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound Calls and Chats

a.     In the event that AT&T elects to perform the Transactions requiring
Manual Transaction Processing, Inbound Calls, Outbound Calls and/or Chats itself
or through a third party for **** in excess of the Threshold Percentage and
Supplier does not have the appropriate skill sets or such third party bid or
pricing is at a lower cost than Supplier under this Amended and Restated Order,
Supplier shall have the opportunity to review the bid (subject to compliance
with any obligations of confidentiality) and determine if Supplier can meet the
same price and material terms to AT&T by such third party and/or skill set
requirements as provided to AT&T in such bid.  Promptly after receiving such
bid, AT&T shall provide Supplier with the necessary information relating to such
bid (including material terms, pricing and resources) for Supplier to make such
determination; provided, however, AT&T shall not be required to provide any
information which would cause it to violate its confidentiality obligations to a
third party.  Supplier shall take information provided by AT&T at face value in
connection with such determination. 

b.     Within **** (“Evaluation Period”) of receiving the necessary information
from AT&T, Supplier shall provide written notice to AT&T whether it will (a)
perform the Transactions requiring Manual Transaction Processing, Inbound Calls,
Outbound Calls and/or Chats that are the subject of the Evaluation Period for
**** on the same fees, service level agreements, key performance indicators,
quality requirements, productivity requirements, countries or locations from
which service is supported,  systems, training requirements, infrastructure or
processing requirements (with materially equivalent legal terms and conditions
as those that exist between the Parties, such as those pertaining to the
allocation of risk and liabilities (e.g., limitation of liability,
indemnification, payment terms and termination for convenience) as set forth in
such bid when taken as a whole or aggregate offer (unless otherwise agreed upon
by the Parties in writing) immediately upon completion of such evaluation within
the Evaluation Period (or upon **** of completion of the Evaluation Period if
such terms and conditions or modified pricing require or provide for a
modification in Supplier centers performing Services (i.e., off shore location)
or training or of Agents) and the parties shall document such changes in the
form of a written amendment to this Amended and Restated Order, (b) allow AT&T
or such third party to assume such Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound calls and/or Chats for **** as provided in
such bid, or (c) escalate to its respective executives in accordance with the
provision below.  In the event that Supplier does not provide written notice to
AT&T within such **** period, AT&T may deem that Supplier elected not to match
the applicable bid. In the case of notification by Supplier under item (b)
above, such notification shall also contain estimation of cost increases, if
any, for Transactions requiring Manual Transaction Processing, Inbound Calls,
Outbound Calls and/or Chats retained by Supplier.    Notwithstanding anything to
the contrary, in the event that AT&T makes an election to move Customer Care
Support from Supplier under the provisions of this Section in excess of the
Threshold Percentage, such move must be to only to use the third party resources
that were the subject of the bid used in the Evaluation Period and under the
terms presented under such bid in all material respects.  In the event that
Supplier and AT&T do not agree on the results of such evaluation, an officer of
Supplier and an officer of the respective division of AT&T shall meet to resolve
such dispute within **** of the conclusion of the Evaluation Period.  In the
event that such executives cannot resolve such dispute, Supplier shall provide
the third party which provided such bid or AT&T internal resources the same
access to perform such Transactions requiring Manual Transaction Processing,
Inbound Calls, Outbound calls and/or Chats  for **** as provided in Section 4.5
above.

c.     In the event that AT&T is entitled to increase the amount of its
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
calls and/or Chats in accordance with this Section, the Parties shall meet
promptly to agree on a plan to initiate the performance of such services by its
designated third party provider to complete such transition within **** of the
conclusion of the Evaluation Period unless the Parties mutually agree in writing
to a longer or shorter period.  AT&T will be responsible for formally
communicating to Supplier the percentage allocation they are ultimately
targeting to achieve in

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

16

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

connection with the transition of such Transactions requiring Manual Transaction
Processing, Inbound Calls, Outbound calls and/or Chats.  Supplier will then work
with AT&T to implement the identified allocation percentage in **** intervals,
of ****.  (e.g., AT&T communicates to Supplier they want to increase the
percentage allocation by **** in total.  Supplier will transition **** during
the ****,  **** during the **** and the **** during the **** until the
additional **** (original percentage) is achieved).  Supplier shall provide
reasonable assistance to AT&T in connection with such transfer provided at no
incremental fee except that if any professional services for AT&T or such
designated provider are required, Supplier shall provide such reasonable
professional services at Supplier’s rates provided herein.  Any transition to
AT&T or third party of Transactions requiring Manual Transaction Processing,
Inbound Calls, Outbound calls and/or Chats in accordance with this Section shall
have no effect on the Technology Fee or Hosting Fee provided above provided
however, in the event that this has AT&T exceeding the Threshold Percentage,
Supplier may charge for, in addition to the Technology Fee and any other fees
due under the Amended and Restated Order, a price per Customer Order in excess
of the Threshold Percentage that uses the Workflow Manager where any Manual
Transaction Processing is by a party other than Supplier equal to a fee not to
exceed **** (excluding any Supplier Agents) granted access to the Order Manager,
Call Tracker, and Visibility Manager and any other components of the ASP
Solution and related Supplier system(s) access solely to perform such
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats for **** .

d.     For the avoidance of doubt, notwithstanding anything to the contrary,
termination of the Customer Care Support shall be permitted pursuant only under
the terms of Sections “6.3” and “6.4” above.  In the event of an election by
AT&T to move Customer Care Support in excess of the Threshold Percentage from
Supplier under Section “6.4” where such move alters the type or distribution on
a program of any of the Transactions requiring Manual Transaction Processing,
Inbound Calls, Outbound Calls and Chats retained by Supplier and is likely to
adversely impact Supplier’s costs or efficiency, Supplier shall provide the
third party which provided such bid or AT&T internal resources the same access
to perform such Transactions requiring Manual Transaction Processing, Inbound
Calls, Outbound calls and/or Chats  for **** as provided in Section 4.5 above. 
The Parties agree to negotiate in good faith modifications to the pricing, the
requirements or processes pertaining to remaining Contacts or Transactions
and/or applicable Service where such increase reasonably reflects Suppliers
increased average costs per Contact or Transaction and agreement shall not be
unreasonably withheld by either Party.  In the event that the Parties are unable
to agree, the issue shall be resolved in accordance with Section 3.17 of the
Master Agreement.    For the avoidance of doubt, if the Parties are unable to
agree on or have not agreed to modifications to the pricing, the requirements or
processes pertaining to remaining Contacts or Transactions, AT&T may move
Customer Care Support in excess of the Threshold Percentage from Supplier under
Section 6.4 above.  For the avoidance of doubt, if the Parties agree to a price
increase or changes to process, then (a) any such price increase or changes to
process shall only be effective when the Threshold Percentage is exceeded and
shall not apply to Services retained by Supplier if the Threshold Percentage is
not exceeded; and (b) the provision of Sections 6.3 and 6.4 above shall continue
to apply to any Customer Care Support retained by Supplier; and (c) any such
increase in pricing or changes to process shall be effective on the date that
Customer Care Support is moved from Supplier. 

6.5     Termination for Convenience of Operations Management Support Services –
During the Term or Renewal Term, AT&T may at any time, for its own convenience
and without cause, by providing Supplier written notice of at least **** prior
to the effective date of the termination, terminate Supplier’s Operations
Management Support Services, provided under this Amended and Restated Order in
whole or in part.  In the event AT&T terminates for convenience Supplier’s
Operations Management Support Services under this Amended and Restated Order,
AT&T shall pay Supplier, as Supplier’s sole and exclusive remedy for detriment
resulting from AT&T’s termination, the price of such Services performed through
the date of termination.

6.6       Failure to Meet Service Level Performance Metrics.    In the event
that Supplier fails to meet or exceed (a) the same Service Level Performance
Metric (as defined in Appendix B) for **** in any

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

17

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

**** or **** in any ****, or (b)  **** or more Service Level Performance
Metric’s for Business Mobility Customer Care in any **** or **** in any ****,
AT&T may elect to have AT&T or its designated third party perform such
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and Chats for **** that failed such requirement in (a) or (b) above
resulting in more than the Threshold Percentage of Transactions requiring Manual
Transaction Processing, Inbound Calls, Outbound Calls and/or Chats (****) of the
Transactions requiring Manual Transaction Processing, Inbound Calls, Outbound
Calls and/or Chats processed.  For purposes of this Amended and Restated Order,
Service Level Performance Metrics for **** shall have the meaning ascribed to
such term in Appendix B specific to ****.

6.7      In the event that all Work or Services under this Amended and Restated
Order are terminated per Sections 6.2, 6.3, 6.4 and 6.5 above, this Amended and
Restated Order will be deemed to be terminated by AT&T as of the effective date
of the termination of the last such Work or Services under this Amended and
Restated Order.

6.8      Return of Information Obligations upon Expiration or Termination

Each Party shall, except as required under law or this Amended and Restated
Order, upon expiration or termination of this Amended and Restated Order and
after all Wind Down and Transition efforts have concluded, promptly return all
papers, materials, and property of the other Party.

6.9       Wind Down and Transitioning.

a.     The Parties acknowledge that upon the termination or expiration of the
Amended and Restated Agreement (provided that such termination is not a result
of termination by Supplier for cause), existing Customers will need to be
migrated to AT&T-hosted or to third party-hosted platforms.  Because of the
volume of Customer provisioning that is handled by Supplier at the time of
execution of this Amended and Restated Agreement, the Parties agree that they
will need to develop a Transition Plan at that time in order to carry out an
orderly, migration that mitigates disruption of operations for AT&T.  For
purposes of this section, Transition Plan shall be defined as a mutually
negotiated, written document outlining the respective obligations of each Party
in carrying out an incremental or phased cutover of Customer Order provisioning
provided by Supplier under this Amended and Restated Agreement to AT&T,
including the continued payment of agreed unit prices under any supplemental
Order, to the extent incurred, and the payment of any agreed time and material
charges incurred above the existing unit prices.

b.     The Parties agree to negotiate in good faith toward a Transition Plan
that will cover at least the following points:

(i)    Segmenting Customer Information from the view, modification, deletion or
any other access by Supplier or Supplier-chosen subcontractors who will continue
to work for Supplier on other, non-AT&T e-commerce businesses after the
Transition Plan;

(i)    Electronic capture, transfer and backup during Transition Plan of (a)
Customer Information, including names, addresses, and IP addresses and other
identifying information needed to carry out the migration and (b)pending trouble
tickets, billing or provisioning corrections, and other data for Customer Orders
in process; and

(iii)   The length of time needed to complete the Transition Plan, including a
schedule for phased or incremental cutovers.

c.     Except as set forth in Section 6.3 (c) of this Amended and Restated
Order, Supplier shall not be required, pursuant to this Section 6.9 or
otherwise, to disclose or otherwise make available to AT&T the proprietary
technology, software, or source code of Supplier or Supplier subcontractors, as
well as any Confidential Information relating thereto.

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

18

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

Exhibit P-1 – Price Chart, version 2.0, Effective Date: ****

**** Rates for Transactions Requiring Manual Transaction Processing, Inbound
Calls, Outbound Calls and Chats

 

Work Category

FTE Rate/****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

 

Exhibit P-2 - Work Category Rate Chart, Version 2.0, Effective Date: ****

Rates for Established Call/Chat Work Categories

 

 

 

 

 

 

 

 

Work Category

Rate/****

Rate/****

AHT

ACW

Rate Per
Call/Chat

 

****

****

****

****

****

****

****

****

****

****

****

****

****

****

 

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

19

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

Appendix B – Performance Metrics, Discounts and Bonuses

This Appendix B provides the Performance Metrics and the financial remuneration
associated with these metrics for the ****.  Such performance and remedies are,
in each case, subject to the Exclusions noted herein.  “Service Level
Performance Metric” shall mean those service levels defined in this Appendix and
that have a specific credit remedy defined herein associated with failure to
meet such defined performance metric (with all other performance measures or
metrics being “key performance metrics” for monitoring and analytical purposes
only).  Except as otherwise provided, Service Level Agreement applicable during
Special Events will be reviewed and agreed upon on an individual basis for such
event.  AT&T and Supplier agree to meet and review Special Event requirements on
as-needed basis.   Supplier will apply commercially reasonable efforts to
fulfill Special Event requirements and SLA requests for Special Events. 

1.       Customer Performance Metrics and Remuneration

AT&T and Supplier have developed the Performance Metrics set forth herein to
ensure the delivery of high quality, efficient customer service and an optimal
experience for AT&T’s customers. 

Supplier and AT&T will meet no less than once every **** to review the call
types, performance metrics or targets and remedies under this Appendix B where
appropriate to identify potential changes or modification to such call types,
performance metrics or targets and remedies desired to address then current AT&T
business and procedural requirements.  The parties shall discuss such changes
and mutually agree on any modifications to target ranges on existing metrics
with such changes to be effective **** (or such other period as mutually agreed
upon by the parties) after mutual discussion and agreement between the Parties
on such changes.  Changes that impact Transaction Prices or base **** Rates, add
or remove metrics or adjust calculations on existing metrics shall be documented
in a written amendment to this Amended and Restated Order executed by the
Parties.

AT&T will provide Performance Metric results to Supplier on a **** basis and
Supplier shall identify and incorporate corresponding Discounts and Bonuses
based on attainment of such Performance Metric on the following **** invoice.

1.1    Performance Metric Description and Calculation:

 

 

 

 

 

 

Source

Work Activity

Metric

Calculation

Description

****

****

****

****

****

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

20

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

 

 

 

 

 

 

Source

Work Activity

Metric

Calculation

Description

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

21

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

 

 

 

 

 

 

Source

Work Activity

Metric

Calculation

Description

 

 

****

 

 

 

 

 

1.2   Target Ranges and At Risk Amounts:

 

 

 

 

 

 

 

Source

Work Activity

Metric

Target Range

SLA remedy when
Metric attainment
is not met (credit
to AT&T as a
percentage of fees
applicable to such
Transaction Type
in such ****)

Incentive credit
when Metric
attainment is
exceeded (bonus
payment to Supplier
as a percentage of
fees applicable to
such Transaction
Type in such ****)

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

22

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

 

 

 

 

 

 

 

Source

Work Activity

Metric

Target Range

SLA remedy when
Metric attainment
is not met (credit
to AT&T as a
percentage of fees
applicable to such
Transaction Type
in such ****)

Incentive credit
when Metric
attainment is
exceeded (bonus
payment to Supplier
as a percentage of
fees applicable to
such Transaction
Type in such ****)

****

****

****

****

****

****

 

1.3   Performance Metric Waivers

1.3.1   No remedies for any error, failure or delay of Supplier shall be deemed
to occur to the extent resulting from the following (collectively “Exclusions”)

****

1.3.2   Notwithstanding anything to the contrary herein, in addition to waivers
or Exclusions set forth herein this Amended and Restated Order, AT&T may choose
to waive Performance Metrics and applicable Discount(s) at its sole discretion,
by doing so in writing within **** of a missed Performance Metric. 

1.3.3   Notwithstanding the existence of an Exclusion, Supplier shall
nevertheless use commercially reasonable efforts to continue to meet Service
Levels under this Amended and Restated Order during the existence of

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

23

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

an Exclusion.  Transactions or Orders that failed to meet a performance metric
as a result of the existence of an Exclusion shall be excluded from calculations
in determining the credits or bonus.

1.3.4   Special Events will be reviewed on an individual basis. AT&T and
Supplier agree to meet and review Special Event requirements on as needed
basis.   Supplier will apply commercially reasonable efforts to fulfill
requested SLAs and requirements for Special Events.

2.     ASP Solution Platform Service Levels and Remedies 

2.1     Supplier Order Gateway and Workflow Manager Availability

System Availability:

The Order Gateway and Workflow Manager shall be available and functioning in
accordance with the OG SLA (as defined in Section 3.0 below) **** excluding 1)
regularly scheduled downtimes to perform system upgrades, application
administration, and any other planned events as agreed in advance in writing by
the Parties and 2) Supplier written requests to AT&T for any unscheduled
maintenance outage periods, if needed (“System Uptime”).  System Availability is
measured by ASP Solution component for each Channel and is calcualted as
follows:

****

ASP Solution Platform Elements and Service Levels Perforformance Metrics and KPI
for System Availability:

1.     Order Gateway - **** System Availability Service Level Performance Metric

2.     Email Service - ****  System Availability Service Level Performance
Metric

3.     Workflow Manager - **** System Availability Key Performance Indicator

4.     Web Portal- **** System Availability Key Performance Indicator

5.     Reporting Platform – **** System Availability Key Performance Indicator

Service Level Measurement Process:

1.     Statistics used to determine outages are collected using a suite of
network and application monitoring tools as well as data collected by the
application itself.

2.     ASP Solution Platform element Service Level Perfromance Metric attainment
is reviewed on a **** basis.  All statistics from Supplier’s monitoring suite
are reviewed and dowtime recorded for that **** is summarized for each funtional
area of the ASP Solution platform (e.g.Ordrer Gateway, email, Workflow etc.)

3.     Supplier assumes that the Customer Order volume will not exceed an amount
equal to 200% of the average **** volume of Customer Orders processed by such
Channel during the rolling period of the prior ****.

4.     Functional element outages are determined using the guidelines in the
tables below:

       

 

Table 4: Supplier System Outage Guidelines

 

 

Platform

Outage Criteria

Order Gateway

    **** Order Gateway application servers are down (no response to “pings” for
availability)

     Gateway cannot process client transactions and “nacks” **** messages to
the gateway

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

24

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

 

 

 

Platform

Outage Criteria

Email Service

     **** Email Service servers are down

     **** email messages are forwarded from Supplier email service

Workflow Manager

     **** Workflow Manager servers are down

     Greater than **** of the typical volume of end-users/agents cannot access
Workflow Manager

Reporting Platform

An outage will be recorded if any one of the following occurs:

     Real time reporting functionality of Reporting Platform is unavailable or
is not updating data on a scheduled basis

     **** reports are not generated and delivered.  System Availability will be
measured as a percentage of the overall number of reports generated on a ****
basis

 

ASP Solution Platform Element Eligible for Remedies:

Order Gateway and Workflow Manager - **** System Availabilityin a ****

Supplier will calculate all downtime (time of an Outage as defined in Table 4
above) associated with both items listed above and provide one summary figure on
a **** basis for overall availability.  Failure to meet service levels will
result in the remedies as defined in Table 5 below.

Table 5: Supplier Combined Order Gateway and Workflow Manager System
Availability Service Levels and Remedies

System Availability In A ****

 

Order Gateway and Workflow ManagerService Level

Combined System Availability In A ****

Credit* Against Total Technology Fee for This Channel for ****

****

****

****

****

****

****

****

****

 

* Service Credits will be applied in the **** in which the even giving rise to
the credit/remedy is occurs

Scheduled System Maintenance requires a written notice up to ****, but not less
than **** notice to AT&T and Supplier Decision Makers and their subsequent
consent.

2.2     Description for e-Mail Manager KPI

Supplier will host an email infrastructure that reliably forwards all system
generated emails to AT&T Online customers.  This infrastructure will operate
within the following service levels: 

1.     **** mail relay servers to deliver expected **** System Availability

2.     Support ****, email messages per **** (reasonably spaced)

3.     **** retention of all sent email messages

4.     Message sizes may not exceed **** or contain attachments

3.     Order Gateway Performance Service Level Key Performance Indicator (“OG
SLA”)

Order Gateway under a Normal Transaction Flow (as described below) will respond
to **** of the Customer Orders for a Channel within **** of its receipt by the
Order Gateway in any given **** provided such Customer Order is in the
documented format and has been submitted by AT&T per the published process
documentation and successfully pass Supplier’s Order Gateway validations (as
described below).  AT&T will have the responsibility to produce reports from the
Order Gateway, or request such reports from Supplier, to measure the results and
determine if this SLA Key Performance Indicator is met. AT&T and Supplier shall
mutually agree on the format of such





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

25

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

reports.  Measurement will be based on **** for a given Customer
Order.  Supplier will comply with AT&T’s requests for data in accordance with
the measurement. 

“Normal Transaction Flow” means:

a.     Volumes and distributions are within the expected capacity thresholds for
ASP Solution as identified in the Amended and Restated Agreement

b.     The sending system emits a valid message for the activity desired per the
agreed upon schema. 

c.     The AT&T client is also sending messages at the rate both Parties have
determined acceptable for the Channel and via the agreed upon protocol.

d.     AT&T systems are accepting and correctly processing responses from the
Supplier platform.

During the Normal Transaction Flow, it is assumed that the client is sending the
correct number of messages per Transaction.

Order Gateway Validations:  Upon receipt of a message, the Order Gateway will
validate the message against the specified schema and/or configured business
rule.  Additional security, database and business logic analysis will be
performed to ensure the message can and should be processed by the Supplier
system.  If both of these activates are successful the Order is submitted for
processing.

4.     Automation Rates, SLAs and Remedies for Customer Orders:  

The Parties agree that measurement of automation levels and partial automation
levels for Customer Orders is an important metric in overall subscriber
satisfaction and the costs of both Parties.  As such, the following parameters
are established to review and monitor Automation Rates on agreed upon Customer
Orders.  The Parties acknowledge that the Actual Automation rate or Rate of
Fallout may have many factors and causes including those that are not indicative
of any failure or inadequate performance by a Party.  As such, the Parties shall
meet quarterly to establish and review the parameters and requirements for
measuring Automation Rates and, discuss adjustments as may be reasonably agreed
upon by the Parties from time to time.  Any such adjustments shall be made
pursuant to the Change Order Process under the Master Agreement. 

1.     Establishing Expected Automation Rate.

The Parties shall mutually agree in writing on the Customer Orders that
constitute the Customer Orders in the Customer Order Class.  Such orders shall
be:

(a)   supported by a Workflow and Order Manager configuration, process and flow
that supports such Orders being capable of being an Automated Order (i.e., is
not a workflow or process that has, by business rule or otherwise, an
anticipated Fallout condition for each such Customer Order), and

(b)   of a similar nature or type so as to provide meaningful Automation
Reporting output for management purposes as reasonably agreed upon by the
Parties without undo detail or quantities of measurements and reports.

(c)   Customer Orders with an established and tested Order Manager and Workflow
configuration for at least ****.

Upon establishing the Customer Order Class, the Parties shall study the
Automation Rate of the Customer Order Class for Completed Customer Orders in the
Customer Order Class over the prior **** period that does not include a Special
Event (an “Evaluation Period”) where the following data is reasonably constant
or static during such Evaluation Period (collectively, the “Baseline Data”):

(a)   Mix of the types of Customer Orders within the Customer Order Class and
the Automation Rate for such Orders,

(b)   Volume and arrival distribution of such Customer Orders,





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

26

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

(c)   Relative occurrence of issues that impact or cause Fallout or a Customer
Contact (excluding Fallout as a result in a Defect in the ASP Solution or error
in configuration or implementation of a process or workflow in the ASP Solution
by Supplier), and

(d)   Current processes, workflow and task requirements and the SLA requirements
established for the Customer Orders in the Customer Order Class as well as
average handle times and system response times for connected applications
external to the ASP Solution that are applicable to the Orders and related
parameters (such a system timeouts and “retries”) (collectively, the
“Requirements”).

The Parties shall use the Average Automation Rate for the Customer Order Class
over each **** of the Evaluation Period less **** as the Expected Automation
Rate for such Order Class.  In the event that, for each **** of an Evaluation
Period, the **** Automation Rate varies from the average Automation Rate in such
Evaluation Period by more than ****, the Parties shall (a) defer the assignment
of an Expected Automation Rate for such Customer Order Class or (b) conduct such
evaluation on an extended or new Evaluation Period, as may be reasonable, until
such discrepancy and deviation is less than or equal to ****. 

For each Customer Order Class that has an established Expected Automation Rate,
such rate shall remain the same during each **** of the Term. 

2.     Measurement and Reports.

Supplier will provide Automation Reports to AT&T for agreed upon Order Classes
on a **** basis (each such ****, a “Measurement Period”) setting forth (a)
calculations of actual performance relative to the SLAs for the relevant ****;
and (b) in the event that any SLAs are not achieved in any given ****, a
description of the cause or causes believed to have caused such failure to
achieve such SLA, and, to the extent such caused by a Defect, any corrective
actions taken by Supplier to prevent re-occurrence. 

Customer Order Processing Automation Rate

 

 

 

Customer Order Class

Description

Baseline Automation Rate

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

 

3.     Adjustments to the Expected Automation Rate.

If, there are changes in the Requirements or Baseline Data for an Order Class or
additions/deletions of Orders types in the Order Class (creating a new Order
Class), Order class makeup, Expected Automation Rate

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

27

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

and related obligations and rights shall be readjusted pursuant to the mutual
agreement of the Parties, in good faith and in a manner consistent with the
intent of this Amended and Restated Order and Section 1 above, to reflect such
changes.  In the event of a process change requested by AT&T, the Parties will
mutually agree on an appropriate period, if any, after such implementation when
the SLAs will not apply.

4.     SLA and Remedies.

 

 

 

SLA Category

Remedy

****

****

 

 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

28

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

5.     Service Levels Applicable During the Special Event Period:

 

1.     The Service Levels (and the applicable remedies/incentives) for System
Availability of the ASP Solution set forth in Section 2.1 of Appendix B shall
remain in effect during the Special Event Period.  This System Availability
Service Level shall not apply for any failure, error or delay resulting from
volume in a given Special Event interval that exceeds the greater of: a) **** of
the volume in the Locked Forecast for the Special Event period for such
Transaction Type, or b) **** of the **** volume of Customer Orders processed by
such Channel during the period of the **** immediately preceding the Special
Event Period.

 

2.     The Service Levels (and the applicable remedies/incentives) for Order
Gateway Performance of the ASP Solution set forth in Section 3 of Appendix B
shall remain in effect during the Special Event Period.  This Order Gateway
Performance Service Level shall not apply for any failure, error or delay
resulting from volume in a given Special Event interval that exceeds the greater
of: a) **** of the volume in Locked Forecast for the Special Event period for
such Transaction Type, or b) **** of the **** volume of Customer Orders
processed by such Channel during the period of the **** immediately preceding
the Special Event Period.

 

In the event that a Defect in the ASP Solution results in a failure to meet the
Order Gateway Performance Service Level during the Special Event Period and, as
a result during such period, the actual number of Inbound Calls supported is
both (a) higher than the projected percentage of Inbound Calls to Customer
Orders forecast in the Special Event Forecast and (b) the actual volume of
Inbound Calls in the Special Event Forecast is exceeded, then, AT&T shall be
entitled to a Credit calculated as follows:

****

*as reasonably estimated by status codes for the calls

3.     Supplier performance incentives applicable during the Special Event
Period:

 

In the event that a condition caused by (a) error, failure, delay of AT&T or a
third party supplier applications providing any data input, supporting any
contingent task or component of the Workflow for such Customer Order, or (b) any
error, delay or failure of AT&T to meet its obligation under this Amended and
Restated Order or (c) incorrect, conflicting or incomplete data provided by
AT&T, impacts a material number of Customer Orders in the Special Event Period
and results in (or, if not remedied, would otherwise result in ) an increase in
terminated Customer Orders, Contacts or manual intervention by Agents to process
Customer Orders and such condition is remedied or a workaround is provided by
Supplier, Supplier shall be entitled to and AT&T shall pay an incentive fee to
Supplier calculated as follows:

 

****

*as reasonably estimated by status codes for the calls or report on impacted
Customer Orders.  Such incentive fees shall be in addition to other fees due
under a given Customer Order.

6.     Assumptions

4.1 Methods and Procedures (M&P)

Subject to the terms of this Amended and Restated Order, Supplier’s Services for
Customer Care Support will adhere to AT&T’s approved Methods and Procedures
(M&P).  Supplier must submit a change request and receive prior written approval
from AT&T to deviate from the approved M&P. 





Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

29

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Order No. SG021306.S.025.S.001.A.001

Amendment and Restatement of Order No. SG021306.S.025.S.001

 

Exhibit R-1 – Operational Reports

 

 

 

 

Channel

Report Name

Frequency

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

 

Above list is subject to change upon mutual written agreement by the Parties.

 

 

Proprietary and Confidential

This Order and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier

its Affiliates, and third party representatives except under written agreement
by the contracting Parties.

30

****Certain information has been omitted and filed separately with the
Commission.  Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------